Title: To George Washington from the Great Barrington, Sheffield, and Canaan Committees of Safety, 26 May 1776
From: Great Barrington, Sheffield, and Canaan Committees of Safety
To: Washington, George



Sir,
G. Barrington [Mass.] May 26: 1776

A Convention of the Committees of Berkshire and the parts adjacent, have lately, by two Expresses, communicated to your Excellency their Suspicion of a Plot being formed for the Destruction of these United Colonies; by a Combination of a number of Persons among ourselves for that Purpose; with the Evidence upon which that Suspicion was principally grounded. Amongst other Persons accused General Schuyler was one; whose Important Station, would give him peculiar Advantages to distress us, by withholding Support from the Army in Canada, if he was Inamically disposed. The said Convention therefore took all those Methods they could devise to find out the Sentiments of the General. And it is with the greatest Pleasure we are now able to acquaint your Excellency that said Convention are Satisfied that their Suspicions respecting him were wholly groundless. That there has been a Plan forming among our Enemies in the Colonies, is beyond Doubt. & we hope the whole will be Soon brought to light: But that some Wicked Designing Men have greatly magnified it, and falsely asserted divers persons of Distinction, & merit to be concerned in it in order to influence the Timid, and Ignorant, and promote Jealousies amongst us, is Indisputable. The Committees of this Town Sheffield & Canaan, Thought it their Duty to acquaint your Excellency with the above, as perhaps it might have Some

Influence upon your Orders or Conduct relating to these matters. And they have ordered me to inform you accordingly This goes by Express. By order of said Committees I am your Excellencys most obedt Humle Servt

Mark Hopkins

